429 F.2d 1318
Lorenzo Richard FARNELL, Petitioner-Appellant,v.SOLICITOR-GENERAL OF the UNITED STATES; United States Attorney for the Southern District of Florida, Respondent-Appellees.
No. 29324 Summary Calendar.
United States Court of Appeals, Fifth Circuit.
July 20, 1970.

Lorenzo Richard Farnell, pro se.
Robert W. Rust, U. S. Atty., Miami, Fla., Neal R. Sonnett, Asst. U. S. Atty., for respondents-appellees.
Before GEWIN, GOLDBERG and DYER, Circuit Judges.
PER CURIAM.


1
Appellant is a federal convict serving a two-year sentence for violating Title 26 U.S.C. § 4704(a).1 He is not attacking that conviction, but he filed a petition in the court below seeking to have certain evidence produced for his inspection and other evidence suppressed. As the district court stated, motions for discovery and inspection and for suppression of evidence are available prior to trial but not at this late date. Rule 16, F.R.Crim.P.; United States v. Kessler.2 The judgment of the district court is affirmed.



Notes:


1
 Pursuant to our Rule 18 this case is decided without oral argument


2
 253 F.2d 290 (2d Cir. 1958)